Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species
Subspecies I: drawn to different types of lasers
Subspecies A)	distributed feedback laser (claims 3, 9, 12, 15, 41 (paragraph 44).
Subspecies B)	quantum dot comb laser (claims 4, 10, 13-14, 17, 41 (paragraph 71)).
Subspecies C)	hybrid silicon laser based on III-V gain bonded on a silicon waveguide including wavelength selection elements and the power is less than 10mW (claims 8,	
Subspecies D)	electro-absorption modulated distributed feedback lasers (for simplicity, the generic claims are included with this embodiment. Claims 1-2, 5-7, 11, 16, 26-40). Paragraph 111 makes it appear that claim 41 does not read on this embodiment. If Subspecies D is elected, one of the following subspecies must also be elected.
Sub-subspecies 1)	wherein the laser is coupled to the SOA over a polarization maintaining waveguide (claims 1-2, 5-7, 26-35, 39).
Sub-subspecies 2)	 wherein the SOA is pluggable (claims 1-2, 5-7, 16, 27-33 and 35 and 37-40).
Sub-subspecies 3)	the first planar printed circuit assembly and a second planer printed circuit assembly and a planar connector  (claims 1-2, 5, 26-33, 35-36 and 39).
	
Subspecies II: drawn to different modulators. The electroabsoption modulator is included in subspecies D above. If subspecies D is elected, the applicant does not need to elect from subspecies II or III. If the applicants elect from either subspecies A or B, they must also elect from subspecies II (one of sub-subspecies E and F) and from subspecies III (one of sub-subspecies G, H or J in which case, applicant would also be required to select one of sub-sub-subspecies 1, 2 or 3) . 
	Sub-subspecies E)	micro-ring modulators (not shown, claim 24).
	Sub-subspecies F)	Mach Zehnder modulators (not shown, claim 25).

Subspecies III:	Drawn to the means for coupling between the optical component and SOA
	Sub-subspecies G)	polarization maintaining fiber (not shown, claim 16).
	Sub-subspecies H)	pluggable SOA (figures 3A-3B and 4; claims 18-21)
Sub-sub-subspecies 1)	coupled together using one or more fiber optic cables (figure3B, claims 18-19).	
Sub-sub-subspecies 2)	coupled using one or more integrated optical waveguides (figure 3A, claims 18 and 20).
Sub-sub-subspecies 3)	planar circuit boards coupled by a planar optical connector (figure 4, claims 18 and 21).
Sub-subspecies J)	the optical components unit and the SOA are configured on a single module (figure 7, claims 18 and 22-23).	


The species are independent or distinct because they have mutually exclusive inventive concepts. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 5, 27-28, 39 and 41 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: they add a burden of numerous different search areas which require additional time. In addition, the time required to consider and write up the number subspecies requires additional time. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883